PER CURIAM.
Pursuant to Section 22 of Act No. 99, Laws of Puerto Rico, 1931, pages 638-641, the Board of Commissioners of San Juan, after hearing upon charges, removed the City Manager, appellee herein. Upon certiorari, the District Court of San Juan upheld the Board. The Supreme Court of Puerto Rico reversed the District Court on appeal and directed the reinstatement of the City Manager. This is an appeal from the judgment of the Supreme Court. This court has considered the Statement on Appeal filed by appellant on November 25, 1940, and the Motion to Affirm and to Dismiss Appeal filed by appellee on December 16, 1940; also, we have examined the typewritten record in the case.
We do not find that any substantial federal question is presented.
We are unable to conclude that the court below was inescapably wrong in its construction of the local statutes relating to the jurisdiction of the insular courts to review the removal proceedings. Further, without necessarily approving all the language in the opinion of the Supreme Court, we cannot say on the record before us that that court was patently erroneous in its conclusion that the evidence did not establish the statutory “just cause” required for removal of the City Manager.
Accordingly, appellee’s motion to affirm is granted, and the judgment of the Supreme Court of Puerto Rico is affirmed, under Rule 39(b), Revised Rules of this court.